[J-41A-2017]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 31 EAP 2016
                                            :
                     Appellee               :   Appeal from the Order of the Superior
                                            :   Court dated February 5, 2016 at No.
                                            :   2040 EDA 2014, which affirmed the
                v.                          :   judgment of sentence entered in the
                                            :   Court of Common Pleas of Philadelphia
                                            :   County, Criminal Division, dated June
GREGORY BRAGG,                              :   19, 2014 at Nos. CP-51-CR-0000310-
                                            :   2013; CP-51-CR- 0010290-2012 & CP-
                     Appellant              :   51-CR-0010289-2012
                                            :
                                            :
                                            :   ARGUED: May 9, 2017


                                       ORDER


PER CURIAM
       AND NOW, this 22nd day of August, 2017, the Order of the Superior Court is

AFFIRMED.

       Justices Donohue and Wecht did not participate in the consideration or decision

of this case.